DETAILED ACTION
Claims 1, 6-15, 18-19, 45-49, 58-59 and 74-98 are presented for examination. 
	Applicant’s Amendment filed December 29, 2021 has been entered into the present application. 
	Claims 1, 6-15, 18-19, 45-49, 58-59 and 74-98 are pending and under examination. Claims 1, 6-15, 18-19, 45-49, 58-59 and 74-98 are amended. 
Applicant’s arguments, filed December 29, 2021, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Information Disclosure Statement
	Applicant’s Information Disclosure Statement filed December 29, 2021 (four pages total) has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-1449, the Examiner has considered the cited references.
	Applicant is notified that a duplicate copy of pages 1 and 2 of the disclosure form were submitted with the papers filed December 29, 2021 for consideration by the Office. As the references of each of pages 1 and 2 were already considered by the Examiner, the duplicate pages 1 and 2 also submitted for consideration have been lined out to avoid redundant citations. 

Status of Rejections Set Forth in the September 9, 2021 Non-Final Office Action
	In reply to the rejection of claims 1, 6-15, 18-19, 45-49, 58-59 and 74-98 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.4-5 of the previous Office Action dated September 9, 2021, Applicant now amends (i) claim 1 to recite that the patient is “in need of treatment of said cancer” to clarify the need of the patient; (ii) claim 1 to recite that the salt to be administered is 1-{[4-(methoxymethyl)-4-({[(1R,2S)-2-phenylcyclopropyl]amino}methyl)piperidin-1-yl]methyl}cyclobutanecarboxylic acid bis(4-
	In reply to the rejection of claims 6-15, 18-19, 45-49 and 74-98 under 35 U.S.C. §112(d) (pre-AIA  fourth paragraph), as set forth at p.5-6 of the previous Office Action dated September 9, 2021, Applicant now amends claims 6-15, 18-19, 45-49 and 74-92 to now recite “[t]he method” of a previous claim, rather than “[t]he salt” of a previous claim. Accordingly, the rejection is now hereby withdrawn.
	The provisional rejection of claims 1, 6-14, 18-19, 74-79 and 81 on the grounds of nonstatutory double patenting as being unpatentable over claims 49-72 of U.S. Patent Application No. 16/908,256, as set forth at p.13-14 of the previous Office Action dated September 9, 2021, is hereby withdrawn in view of the abandonment of the ‘256 application.
	The rejection of claims 1, 6-14, 18-19, 74-79 and 81 on the grounds of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 10,166,221 B2, as set forth at p.16-17 of the previous Office Action dated September 9, 2021 is hereby withdrawn in view of Applicant’s submission of an acceptable Terminal Disclaimer over the claims of the ‘221 patent with the papers filed December 29, 2021.

Amendment to the Specification
	In the papers filed December 29, 2021, Applicant requests an amendment to the priority information to replace “paragraph [0001] of corresponding U.S. Publication No. US 2021/0032203” with the submitted corrected text. 
	37 C.F.R. §1.121(b)(1) provides for amendments to the specification via replacement paragraph, and further stipulates in subsection (i) that Applicant must provide “[a]n instruction, which unambiguously identifies the location, to delete one or more paragraphs of the specification, replace a paragraph with one or more replacement paragraphs, or add one or more paragraphs”. 

	Applicant is urged to review the requirements of 37 C.F.R. §1.121(b) prior to submitting any future amendments to the originally filed specification to ensure full compliance with this rule.

Error in Claim Listing filed December 29, 2021
	Applicant is notified that the claim listing filed December 29, 2021 fails to properly amend the claims in accordance with the requirements of 37 C.F.R. §1.121(c). 
37 C.F.R. §1.121(c) states that, “All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of ‘currently amended’, and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims.” 37 C.F.R. §1.121(c)(2) explicitly states that “[t]he text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.” 
	In the claim listing filed December 29, 2021, Applicant presents the text of claim 87 to indicate the deletion of the term “salt” in double brackets, and adds the term “method” relative to the immediate prior version of the claims filed October 22, 2020, but fails to present the added term with proper underlining to indicate its addition. For this reason, the claim listing is technically non-compliant as it fails to comply with the provisions of 37 C.F.R. §1.121(c). In the interest of compact prosecution, however, the claim listing will be entered and treated on the merits solely because the error does not call into question the subject matter under examination. 
bona fide attempts at reply.
	Applicant is urged to review the requirements of 37 C.F.R. §1.121(c) prior to filing any claim listings in any future submissions to ensure full compliance with this rule. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1, 58-59 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over: 
(i) Wu et al. (WO 2015/123465 A1; Published August 20, 2015, Filed February 12, 2015);

(iii) Wu et al. (U.S. Patent No. 9,670,210 B2; Published June 6, 2017, Filed February 12, 2015);
(iv) Wu et al. (U.S. Patent Application Publication No. 2017/0342070 A1; Published November 30, 2017, Filed April 26, 2017, Priority to February 12, 2015);
(v) Wu et al. (U.S. Patent No. 10,174,030 B2; Published January 8, 2019, Filed April 26, 2017, Priority to February 12, 2015); or
(vi) Wu et al. (U.S. Patent Application Publication No. 2019/0211014 A1; Published July 11, 2019, Filed November 19, 2018, Priority to February 12, 2015),
each alternatively taken in view of Berge et al. (“Pharmaceutical Salts”, Journal of Pharmaceutical Sciences, 1977; 66(1):1-19), 
each already of record, for the reasons of record set forth at p.6-10 of the previous Office Action dated September 9, 2021, of which said reasons are herein incorporated by reference. 
Newly amended claim 1 now recites that the bis(4-methylbenzenesulfonate) salt is crystalline. 
Wu et al. teaches the cyclopropylamine derivative compounds as LSD1 inhibiting compounds, and further exemplifies 1-((4-methoxymethyl)-4-(((1R,2S)-2-phenylcyclopropylamino)methyl)piperidin-1-yl)methyl)cyclobutanecarboxylic acid as a species of the disclosed compounds (p.7, l.14-p.13, l.3; Ex.36, p.101, l.16-p.102, l.16). Wu et al. further teaches that the disclosed compounds include stereoisomeric forms, which may be isolated in optically active or racemic forms, and further describes the use of fractional crystallization to obtain optically active forms of the compounds (p.52, l.15-24; p.53, l.1-10).
Such teachings clearly suggest the synthesis and formulation of stereoisomeric forms of the disclosed cyclopropylamine compounds of Wu et al. using crystallization techniques (thereby providing for crystalline forms thereof, as instantly claimed).
Applicant’s remaining amendments to claims 58-59 and 74 are merely editorial in nature, seeking only to clarify that the cancers are selected from the closed group of alternative options (claims 58-59), and that claim 74 further defines “[t]he method of claim 1” (rather than “[t]he salt”, as previously recited) and, thus, the grounds for rejection previously applied to such claims remain equally applicable herein.
Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “while the Wu references have an earlier filing date of February 12, 2015 which would normally make them available as art under AIA  102(a)(2), the Wu disclosures are not prior art to instant claims 1, 58-59, and 74 based on AIA  102(b)(2)(C)” because “the Wu references and the instant claimed invention were obligated to be assigned to the same person – Incyte Corporation” as of August 12, 2015 and, therefore, are “disqualified as prior art under 35 U.S.C. 102(b)(2)(C)” (Remarks, p.14).
The arguments have been fully and carefully considered, but are not found persuasive. 
MPEP §717.02(a)(I) states that “[i]n order to invoke common ownership to except a disclosure as prior art, the applicant (or the patent owner) must provide a statement that the disclosure of the subject matter on which the rejection is based and the claimed invention were owned by the same person or subject to an obligation of assignment to the same person not later than the effective filing date of the claimed invention”, further stipulating that “[t]he statement should either be on or begin on a separate sheet and must not be directed to other matters (37 CFR 1.4(c))”.
Applicant’s statement of common ownership is inadequate to disqualify the Wu et al. references as applicable prior art under AIA  35 U.S.C. §102(b)(2)(C) because it fails to clearly and conspicuously state that the disclosure of the subject matter on which the rejection is based (in this case, Wu et al.) and the claimed invention were owned by the same person or subject to an obligation of assignment to the same person not later than the effective filing date of the claimed invention. Instead, Applicant states an obligation “to be assigned” as of August 12, 2015 – the priority date of the instant application. This is incorrect, as Applicant’s attestation of the existence of a common assignment of the present invention and the subject matter of Wu et al. fails to address the relevant time period of this “obligation of assignment” to be “not later than the effective filing date of the claimed invention”, as explicitly required by MPEP §717.02(a)(I). 
In addition, Applicant’s statement is also informal for failing to be presented on a separate sheet that is not directed to other matters (Applicant’s p.14 of the reply contains further remarks rebutting the rejection under AIA  35 U.S.C. §103). Accordingly, Applicant’s attempt to overcome this rejection under 
For these reasons supra, rejection of claims 1, 58-59 and 74 is proper. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1 and 58-59 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 69 of U.S. Patent Application No. 16/897,051 – which is now matured into claim 14 of U.S. Patent No. 11,247,992 B2 – in view of Wu et al. (WO 2015/123465 A1; Published August 20, 2015, Filed February 12, 2015) and Berge et al. (“Pharmaceutical Salts”, Journal of Pharmaceutical Sciences, 1977; 66(1):1-19), each already of record, for the reasons of record set forth at p.10-13 of the previous Office Action dated September 9, 2021, of which said reasons are herein incorporated by reference. 
Newly amended claim 1 now recites that the bis(4-methylbenzenesulfonate) salt is crystalline. 
Wu et al. teaches the cyclopropylamine derivative compounds as LSD1 inhibiting compounds, and further exemplifies 1-((4-methoxymethyl)-4-(((1R,2S)-2-phenylcyclopropylamino)methyl)piperidin-1-yl)methyl)cyclobutanecarboxylic acid as a species of the disclosed compounds (p.7, l.14-p.13, l.3; Ex.36, p.101, l.16-p.102, l.16). Wu et al. further teaches that the disclosed compounds include stereoisomeric 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it prima facie obvious to employ the cyclopropylamine compound of the ‘051 claim (now the ‘992 claim) in crystalline form because Wu et al. teaches that stereoisomers of cyclopropylamine LSD1 inhibitors of the structure instantly claimed were also suitably synthesized and formulated in crystalline form for the disclosed therapeutic purpose of treating cancer. 
Applicant’s remaining amendments to claims 58-59 are merely editorial in nature, seeking only to clarify that the cancers are selected from the closed group of alternative options (claims 58-59) and, thus, the grounds for rejection previously applied to such claims remain equally applicable herein.

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “claim 1 has been amended to recite that the salt is crystalline”, which is not provided for in the claims of the ‘051 application (now the ‘992 patent) (Remarks, p.15). Applicant contends that “[n]either Wu [1] nor Berge overcomes this deficiency, as neither reference teaches or suggests” the crystalline form instantly claimed (Remarks, p.15). 
The arguments have been fully and carefully considered, but are not found persuasive.
Applicant’s remarks are unavailing, as Wu et al. provides teachings directed to the cyclopropylamine LSD1 inhibitor compounds – including the exemplified compound specifically recited in the ‘051 claim (now the ‘992 patent claim) – in which stereoisomeric forms of such compounds are synthesized and formulated via fractional crystallization (thereby providing for formulation and use of a “crystalline” form, as instantly claimed). As such, the claims remain rejected over the ‘051 application (now the ‘992 patent) claim in view of the cited secondary teachings for the reasons above and further in view of those already of record.
For these reasons supra, rejection of claims 1 and 58-59 is proper. 

Journal of Pharmaceutical Sciences, 1977; 66(1):1-19), each already of record, for the reasons of record set forth at p.14-16 of the previous Office Action dated September 9, 2021, of which said reasons are herein incorporated by reference. 
Newly amended claim 1 now recites that the bis(4-methylbenzenesulfonate) salt is crystalline. 
Wu et al. teaches the cyclopropylamine derivative compounds as LSD1 inhibiting compounds, and further exemplifies 1-((4-methoxymethyl)-4-(((1R,2S)-2-phenylcyclopropylamino)methyl)piperidin-1-yl)methyl)cyclobutanecarboxylic acid as a species of the disclosed compounds (p.7, l.14-p.13, l.3; Ex.36, p.101, l.16-p.102, l.16). Wu et al. further teaches that the disclosed compounds include stereoisomeric forms, which may be isolated in optically active or racemic forms, and further describes the use of fractional crystallization to obtain optically active forms of the compounds (p.52, l.15-24; p.53, l.1-10).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it prima facie obvious to employ the cyclopropylamine compound of the ‘210 patent claim in crystalline form because Wu et al. teaches that stereoisomers of cyclopropylamine LSD1 inhibitors of the structure instantly claimed were also suitably synthesized and formulated in crystalline form for the disclosed therapeutic purpose of treating cancer.
Applicant’s remaining amendments to claims 58-59 are merely editorial in nature, seeking only to clarify that the cancers are selected from the closed group of alternative options (claims 58-59) and, thus, the grounds for rejection previously applied to such claims remain equally applicable herein.

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “claim 1 has been amended to recite that the salt is crystalline”, which is not provided for in the claims of the ‘210 patent (Remarks, p.16). Applicant contends that “[n]either Wu [1] nor Berge overcomes this deficiency, as neither reference teaches or suggests” the crystalline form instantly claimed (Remarks, p.17). 

Applicant’s remarks are unavailing, as Wu et al. provides teachings directed to the cyclopropylamine LSD1 inhibitor compounds – including the exemplified compound specifically recited in the ‘210 patent claims – in which stereoisomeric forms of such compounds are synthesized and formulated via fractional crystallization (thereby providing for a generic “crystalline” form, as instantly claimed). As such, the claims remain rejected over the ‘210 patent claims in view of the cited secondary teachings for the reasons above and further in view of those already of record.
For these reasons supra, rejection of claims 1 and 58-59 is proper. 

4.	Claims 1, 6-15, 18-19, 45-49, 58-59 and 74-98 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-57 of U.S. Patent No. 10,329,255 B2, already of record, for the reasons of record set forth at p.17-18 of the previous Office Action dated September 9, 2021, of which said reasons are herein incorporated by reference. 
Newly amended claim 1 now recites that the bis(4-methylbenzenesulfonate) salt is crystalline. 
‘255 clearly recites a crystalline form of the bis(4-methylbenzenesulfonate) salt of the compound 1-((4-methoxymethyl)-4-(((1R,2S)-2-phenylcyclopropylamino)methyl)piperidin-1-yl)methyl)cyclobutanecarboxylic acid (patent claim 2), thereby meeting Applicant’s newly introduced limitation directed to the salt being a “crystalline” form.
Applicant’s amendments to claims 6-15, 18-19, 45-49, 58-59 and 74-98 are merely editorial in nature, seeking only to clarify that such claims are directed to further limitations of “[t]he method” of a previous claim (claims 6-15, 18-19, 45-49, 74-92), or that the cancers are selected from the closed group of alternative options (claims 58-59, 93-98).

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “[s]ubmitted herewith is a Corrected Application Data Sheet and an amendment to paragraph [0001] of the corresponding publication noting 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s submission of a Corrected Application Data Sheet and amendment to paragraph [0001] of the pre-grant publication is insufficient to restate the designation of the instant application from a continuation of the prior-filed 16/447,841 application to now constitute a divisional of the same. MPEP §601.05(a)(II) clearly states that “[a] corrected ADS should be filed with a request for a corrected filing receipt unless accompanied by a request to take some other action, such as a request under 37 CFR 1.48, a request under 37 CFR 1.46(c), or the submission of a power of attorney”. In the instant case, Applicant has attempted to restate the relationship between the instant application and the prior-filed ‘441 application from a continuation to a divisional, but fails to request a corrected filing receipt to make this change officially in Office records. As such, the Examiner must act in accordance with the official record of the USPTO, which in this case is the filing receipt mailed October 26, 2020 that designates the instant application as a continuation of the prior-filed ‘441 application.  
As the instant application remains a continuation of the prior-filed ‘441 application at this time, the nonstatutory double patenting rejection remains proper. MPEP §804.01 explicitly states that “[t]he U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121 does not extend to all types of continuing applications”, further stating that "the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications." Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008). The relationship protected under 35 U.S.C. §121, therefore, covers only divisional applications - not any continuing application that results from an original requirement for restriction/election, such as the instant application. As a result, the instant application receives no insulation from a nonstatutory double patenting rejection over the claims of the ‘255 patent as a result of a restriction requirement made in the parent ‘053 application. 
For these reasons supra, rejection of claims 1, 6-15, 18-19, 45-49, 58-59 and 74-98 is proper.

Journal of Pharmaceutical Sciences, 1977; 66(1):1-19), each already of record, for the reasons of record set forth at p.18-20 of the previous Office Action dated September 9, 2021, of which said reasons are herein incorporated by reference. 
Newly amended claim 1 now recites that the bis(4-methylbenzenesulfonate) salt is crystalline. 
Wu et al. teaches the cyclopropylamine derivative compounds as LSD1 inhibiting compounds, and further exemplifies 1-((4-methoxymethyl)-4-(((1R,2S)-2-phenylcyclopropylamino)methyl)piperidin-1-yl)methyl)cyclobutanecarboxylic acid as a species of the disclosed compounds (p.7, l.14-p.13, l.3; Ex.36, p.101, l.16-p.102, l.16). Wu et al. further teaches that the disclosed compounds include stereoisomeric forms, which may be isolated in optically active or racemic forms, and further describes the use of fractional crystallization to obtain optically active forms of the compounds (p.52, l.15-24; p.53, l.1-10).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it prima facie obvious to employ the cyclopropylamine compound of the ‘737 patent claims in crystalline form because Wu et al. teaches that stereoisomers of cyclopropylamine LSD1 inhibitors of the structure instantly claimed were also suitably synthesized and formulated in crystalline form for the disclosed therapeutic purpose of treating cancer.
Applicant’s remaining amendments to claims 58-59 are merely editorial in nature, seeking only to clarify that the cancers are selected from the closed group of alternative options (claims 58-59) and, thus, the grounds for rejection previously applied to such claims remain equally applicable herein.

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “claim 1 has been amended to recite that the salt is crystalline”, which is not provided for in the claims of the ‘737 patent claims (Remarks, p.19). Applicant contends that “[n]either Wu [1] nor Berge overcomes this deficiency, as neither reference teaches or suggests” the crystalline form instantly claimed (Remarks, p.19). 

Applicant’s remarks are unavailing, as Wu et al. provides teachings directed to the cyclopropylamine LSD1 inhibitor compounds – including the exemplified compound specifically recited in the ‘737 patent claims – in which stereoisomeric forms of such compounds are synthesized and formulated via fractional crystallization (thereby providing for a generic “crystalline” form, as instantly claimed). As such, the claims remain rejected over the ‘737 patent claims in view of the cited secondary teachings for the reasons above and further in view of those already of record.
For these reasons supra, rejection of claims 1 and 58-59 is proper. 

Conclusion
Rejection of claims 1, 6-15, 18-19, 45-49, 58-59 and 74-98 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
March 29, 2022